—Appeal by the defendant from an amended judgment of the County Court, Dutchess County (Dolan, J.), imposed May 31, 2000, revoking a sentence of probation previously imposed by the same court, upon a finding that he had violated a condition thereof, after a hearing, and imposing a sentence of imprisonment upon his previous conviction of criminal contempt in the first degree.
*754Ordered that the amended judgment is affirmed.
Nothing in the record supports the defendant’s contention that there was a conflict of interest between himself and defense counsel. The defendant’s arguments as to the effectiveness of his representation concerning matters which are dehors the record are not reviewable on direct appeal (see, People v Zito, 234 AD2d 614; People v Lawrence, 100 AD2d 944; People v Penna, 70 AD2d 646).
The sentence was not excessive (see, People v Suitte, 90 AD2d 80). Ritter, J. P., Krausman, S. Miller and Florio, JJ., concur.